Lundberg Stratton, J.,
concurring. Just so the respondent does not misunderstand our opinion, his merely obtaining an exam and ignoring any appropriate recommendation by the psychiatrist may not be enough to convince the court that respondent has successfully dealt with his claimed underlying mental issues. We also would expect the respondent to undertake any appropriate counseling or treatment for his “condition” as recommended by the psychiatrist to be sure respondent reaches full rehabilitation.
Resnick, J., concurs in the foregoing concurring opinion.